UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For The Transition Period FromTo . Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPVION, INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (920)734-9841 Indicate by check mark whether each registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether either of the registrants is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes¨Nox As of August1, 2013, 8,299,610 shares of Paperweight Development Corp. common stock, $.01 par value, were outstanding. There is no trading market for the common stock of Paperweight Development Corp. As of August1, 2013, 100 shares of Appvion, Inc.’s common stock, $100.00 par value, were outstanding. There is no trading market for the common stock of Appvion, Inc. No shares of Paperweight Development Corp. or Appvion, Inc. were held by non-affiliates. Documents incorporated by reference: None. Appvion, Inc. meets the conditions set forth in General Instruction H(1)(a) and (b)of Form 10-Q and is therefore filing this form with the reduced disclosure format. 1 INDEX INDEX Page Number PARTI FINANCIAL INFORMATION Item1 Financial Statements (unaudited) a) Condensed Consolidated Balance Sheets Paperweight Development Corp. and Subsidiaries 3 Appvion, Inc. and Subsidiaries 4 b) Condensed Consolidated Statements of ComprehensiveLoss Paperweight Development Corp. and Subsidiaries 5 Appvion, Inc. and Subsidiaries 6 c) Condensed Consolidated Statements of Cash Flows Paperweight Development Corp. and Subsidiaries 7 Appvion, Inc. and Subsidiaries 8 d) Condensed Consolidated Statements of Redeemable Common Stock, Accumulated Deficit and Accumulated Other Comprehensive Income Paperweight Development Corp. and Subsidiaries 9 e) Condensed Consolidated Statements of Equity Appvion, Inc. and Subsidiaries 10 f) Notes to Condensed Consolidated Financial Statements 11 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item3 Quantitative and Qualitative Disclosures About Market Risk 44 Item4 Controls and Procedures 44 PARTII OTHER INFORMATION Item 1 Legal Proceedings 45 Item1A Risk Factors 45 Item6 Exhibits 48 Signatures 49 2 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements (unaudited) PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) June30, 2013 December29, 2012 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,069 and $1,077, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $620,347 and $607,006, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE INCOME Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Other long-term liabilities Commitments and contingencies (Note 12) - - Redeemable common stock, $0.01 par value, shares authorized: 30,000,000, shares issued and outstanding:8,299,834 and 8,730,118, respectively Accumulated deficit ) ) Accumulated other comprehensive income Total liabilities, redeemable common stock, accumulated deficit and accumulated other comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 APPVION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) June30, 2013 December29, 2012 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,069 and $1,077, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $620,347 and $607,006, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES AND TOTAL EQUITY Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Other long-term liabilities Total liabilities Commitments and contingencies (Note 12) - - Common stock, $100.00 par value, 130,000 shares authorized, 100 shares issued and outstanding Paid-in capital Due from parent ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total equity ) ) Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (dollars in thousands) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June30, 2013 July1, 2012 June30, 2013 July1, 2012 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring - - Operating income (loss) ) ) Other expense (income) Interest expense Debt extinguishment expense - - Interest income - - - ) Foreign exchange (gain) loss ) Other (income) expense - ) - 72 Loss before income taxes ) Provision for income taxes 75 Net loss ) Other comprehensive (loss) income Change in retiree plans ) Realized and unrealized (losses) gains on derivatives ) ) Total other comprehensive (loss) income ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 APPVION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (dollars in thousands) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June30, 2013 July1, 2012 June30, 2013 July1, 2012 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring - - Operating income (loss) ) ) Other expense (income) Interest expense Debt extinguishment expense - - Interest income - - - ) Foreign exchange (gain) loss ) Other (income) expense - ) - 72 Loss before income taxes ) Provision for income taxes 75 Net loss ) Other comprehensive (loss) income Change in retiree plans ) Realized and unrealized (losses) gains on derivatives ) ) Total other comprehensive (loss) income ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED (unaudited) (dollars in thousands) June30, 2013 July1, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Amortization of intangible assets Impaired inventory revaluation - Amortization of financing fees Amortization of bond discount Employer 401(k) non-cash matching contributions Foreign exchange loss Non-cash loss (gain) on hedging ) Loss on disposals of equipment 83 Non-cash debt refinancing costs - (Increase)/decrease in assets and increase/(decrease) in liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Accounts payable and other accrued liabilities ) Accrued pension ) ) Other, net ) Net cash used byoperating activities ) ) Cash flows from investing activities: Proceeds from sale of equipment 6 2 Additions to property, plant and equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Payments of senior secured first lien notes payable ) - Proceeds from first lien term loan - Debt acquisition costs ) - Payments relating to capital lease obligations ) ) Proceeds from old revolving line of credit Payments of old revolving line of credit ) ) Proceeds from new revolving line of credit - Payments of State of Ohio loans ) ) Proceeds from municipal debt - Proceeds from issuance of redeemable common stock Payments to redeem common stock ) ) Decrease in cash overdraft ) ) Net cash provided byfinancing activities Effect of foreign exchange rate changes on cash and cash equivalents ) (7 ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 APPVION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED (unaudited) (dollars in thousands) June30, 2013 July1, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Amortization of intangible assets Impaired inventory revaluation - Amortization of financing fees Amortization of bond discount Employer 401(k) non-cash matching contributions Foreign exchange loss Non-cash loss (gain) on hedging (1,350 ) Loss on disposals of equipment 83 Non-cash debt refinancing costs - (Increase)/decrease in assets and increase/(decrease) in liabilities: Accounts receivable (6,126 ) Inventories (8,897 ) (14,282 ) Other current assets (2,342 ) Accounts payable and other accrued liabilities (21,876 ) Accrued pension (9,014 ) (16,197 ) Other, net ) Net cash used byoperating activities (33,863 ) (24,943 ) Cash flows from investing activities: Proceeds from sale of equipment 6 2 Additions to property, plant and equipment (10,457 ) (4,385 ) Net cash used by investing activities (10,451 ) (4,383 ) Cash flows from financing activities: Payments of senior secured first lien notes payable (300,710 ) - Proceeds from first lien term loan - Debt acquisition costs (6,364 ) - Payments relating to capital lease obligations (44 ) (24 ) Proceeds from old revolving line of credit Payments of old revolving line of credit (159,000 ) (104,000 ) Proceeds from new revolving line of credit - Payments of State of Ohio loans (654 ) (620 ) Proceeds from municipal debt - Due from parent (4,339 ) (1,729 ) Decrease in cash overdraft (1,410 ) (4,635 ) Net cash provided byfinancing activities Effect of foreign exchange rate changes on cash and cash equivalents (13 ) (7 ) Change in cash and cash equivalents (3,891 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 8 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED (unaudited) (dollars in thousands, except share data) Redeemable Common Stock Shares Outstanding Amount Accumulated Deficit Accumulated Other Comprehensive Income Balance, December29, 2012 $ $ ) $ Net loss - - ) - Other comprehensive income - - - Issuance of redeemable common stock - - Redemption of redeemable common stock ) ) - - Accretion of redeemable common stock - ) - Balance, June30, 2013 $ $ ) $ Balance, December31, 2011 $ $ ) $ Net loss - - ) - Other comprehensive loss - - - ) Issuance of redeemable common stock - - Redemption of redeemable common stock ) ) - - Accretion of redeemable common stock - ) - Balance, July1, 2012 $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 9 APPVION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY FOR SIX MONTHS ENDED (unaudited) (dollars in thousands, except share data) Common Stock Shares Outstanding Amount Paid-in Capital Due from Parent Accumulated Deficit Accumulated Other Comprehensive Income Balance, December 29, 2012 $ $ $ ) $ ) $ Net loss - ) - Other comprehensive income - Change in due from parent - - - ) - - Balance June 30, 2013 $ $ $ ) $ ) $ - Balance, December 31, 2011 $ $ $ ) $ ) $ Net loss - ) - Other comprehensive loss - ) Change in due from parent - - - ) - - Balance, July 1, 2012 $ $ $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 10 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES AND APPVION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.BASIS OF PRESENTATION In the opinion of management, all adjustments necessary for the fair statement of comprehensive loss for the three and six months ended June30, 2013 and July1, 2012, the cash flows for the six months ended June30, 2013 and July1, 2012 and financial position at June30, 2013 and December29, 2012 have been made. All adjustments made were of a normal recurring nature. These condensed financial statements should be read in conjunction with the audited consolidated financial statements and notes of Paperweight Development Corp. (“PDC”) and its 100%-owned subsidiaries (collectively the “Company”), which includes the consolidated financial statements of Appvion, Inc., formally known as Appleton Papers Inc., and its 100%-owned subsidiaries (collectively “Appvion”) for each of the three years in the period ended December29, 2012, which are included in the annual report on Form 10-K for the year ended December29, 2012. The consolidated balance sheet data as of December29, 2012, contained within these condensed financial statements, was derived from the audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. During fourth quarter 2012, the Company adopted mark-to-market accounting for its pension and other postretirement benefit plans. Under mark-to-market accounting, all actuarial gains and losses are immediately recognized in net periodic cost annually in the fourth quarter of each year and whenever a plan is determined to qualify for a remeasurement during a fiscal year and, the market-related value of plan assets used in the cost calculations is equal to fair value. Under the Company’s previous accounting method, a portion of the actuarial gains and losses was deferred in accumulated other comprehensive loss on the Condensed Consolidated Balance Sheet and amortized into future periods. In addition, the previous method smoothed the investment gains and losses of the plan assets over a period of five years. While the Company’s historical policy of recognizing pension and other postretirement benefits expense was considered acceptable under accounting principles generally accepted in the United States, the Company believes this new policy to be preferable as it eliminates the delay in recognizing actuarial gains and losses within operating results. This change will also improve the transparency within the Company’s operating results by immediately recognizing the effects of economic and interest rate trends on plan investments and assumptions in the year these actuarial gains and losses are actually incurred. All prior periods presented were retrospectively adjusted to reflect the period-specific effects of applying the new accounting policy. In connection with this change in accounting policy for pension and other postretirement benefit plans, the Company also elected to change its method of accounting for certain costs included in inventory. The Company elected to exclude the amount of its pension and other postretirement benefit costs applicable to former employees from inventoriable costs. While the Company’s historical policy of including all pension and other postretirement benefits costs, excluding those charged directly to selling, general and administrative (“SG&A”) expenses, as a component of inventoriable costs was acceptable, it believes the new policy is preferable as inventoriable costs will only include costs that are directly attributable to current employees involved in the production of inventory. All prior periods presented were retrospectively adjusted to reflect the period-specific effects of applying the new accounting policy. The effect of the accounting policy changes on the previously-reported results for the three and six months ended July1, 2012 was a $1.9 million reduction in net loss and a $1.7 million reduction in net loss, respectively. 2.RESTRUCTURING AND OTHER RELATED COSTS On February22, 2012, the Company entered into a long-term supply agreement for the purchase of carbonless and thermal base stock for coating at the Company’s converting facilities. Under the terms of the agreement, the supplier will be the exclusive supplier of certain thermal and carbonless base stock used by the Company. The term of the agreement is 15 years and includes successive five-year renewal terms unless either party gives notice of non-renewal. 11 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES AND APPVION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) In connection with its approval of this supply agreement, the Company’s Board of Directors authorized a plan for the Company to dispose of papermaking assets at its West Carrollton, Ohio facility and move its carbonless coating to the Company’s converting plant in Appleton, Wisconsin. As a result, 314 jobs were eliminated at West Carrollton and 68 jobs added at the Appleton facility. The Company maintains its thermal coating operations at the West Carrollton facility. The Company recorded all associated restructuring expense and other related costs, totaling $106.0 million, during 2012. These include the following for the three and six months ended July1, 2012 (dollars in thousands): For the Three For the Six Location on Months Ended Months Ended Statement of July1, 2012 July1, 2012 Comprehensive Loss Employee termination benefits $
